DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hellinger (US 2019/0195986).
Claim 1: Hellinger discloses A radar apparatus mounting assembly (abstract, para 0003) comprising:
a radar apparatus (fig 3 elements 18 radar PCB, 22 power PCB) ; and
a bracket including a rear portion facing a rear surface of the radar apparatus, and a first elastic portion bent from the rear portion and coupled to the radar apparatus, and installed in a vehicle (fig 3 element 38 being a rear portion of a mounting bracket, having extruded lip shown in fig 3 and coupling to radar apparatus elements 18 and 22 by way of mounting posts 38B and intermediate bracket portion 34)

Claim 3: Hellinger discloses the bracket includes a front portion which is opened to which a radome of the radar apparatus faces (fig 3 showing bracket 38/34 open facing radome 30)

Claim 4: Hellinger discloses the bracket includes a lateral portion protruding from an edge of the rear portion and surrounding the radar apparatus (fig 3 showing lip protruding from edge of bracket rear element 38 as well as intermediate section 34)

Claim 5: Hellinger discloses the bracket includes a fixing portion protruding from an exterior of the lateral portion and coupled to the vehicle (fig 5 element 46B, para 0019)

Claim 6: Hellinger discloses the lateral portion includes an opening portion in which a wall protruding from the rear portion is stepped and recessed, and in which a connector of the radar apparatus is accommodated (fig 3 element 26)
 
Claim 7: Hellinger discloses the rear portion is spaced apart from the rear surface of the radar apparatus (fig 3 element 18 spaced from rear, as well as elements 22 para 0022, “located on the mounting posts 38B located on the rear cover 38”)

Claim 8: Hellinger discloses the rear portion includes a first elongated hole formed at the rear side of the first elastic portion (fig 3 showing element 38 having lateral openings formed above extruded lip of element 38)

Claim 9: Hellinger discloses the first elastic portion includes a first support portion coupled to the radar apparatus, and a first bending portion connecting between the first support portion and the rear portion (fig 3 elements 18 radar PCB, 22 Power PCB, 34 intermediate bracket layer, 38 rear bracket layer, 50A/50B flexible metal clips for securing the mounting layers together)

Claim 10: Hellinger discloses the first bending portion includes two parts that are symmetrically located on one side and the other side of the first support portion portion (fig 3 elements 18 radar PCB, 22 Power PCB, 34 intermediate bracket layer, 38 rear bracket layer, 50A/50B flexible metal clips for securing the mounting layers together, alternatively element 38B, para 0022)

Claim 11: Hellinger discloses the first elastic portion includes two first elastic portions arranged to be spaced apart from each other in the rear portion, and the radar apparatus is located between the two first elastic portions (fig 3 elements 18 radar PCB extending through 34 to element 22 Power PCB, 34 intermediate bracket layer, 38 rear bracket layer, 50A/50B flexible metal clips for securing the mounting layers together, alternatively element 38B, para 0022)

Claim 12: Hellinger discloses the radar apparatus includes a coupling portion protruding from a lateral surface of the radar apparatus and coupled to the first support portion (fig 3 showing radar apparatus 30, 18 passing through intermediate layer 34, and coupled by clips 50A/5B to 34 and 38, para 0022)

Claim 13: Hellinger discloses the radar apparatus and the first elastic portion are coupled by a coupling element passing through the coupling portion and the first support portion (fig 3 elements 18 radar PCB extending through 34 to element 22 Power PCB, 34 intermediate bracket layer, 38 rear bracket layer, 50A/50B flexible metal clips for securing the mounting layers together, alternatively element 38B, para 0022)

Claim 14: Hellinger discloses the bracket includes a second elastic portion bent from the rear portion and supported by the radar apparatus (fig 38 showing extruded lip wherein mounting posts 38B are situated)

Claim 15: Hellinger discloses the rear portion includes a second elongated hole formed at the rear side of the second elastic portion (fig 3 showing element 38 having lateral openings formed above and below extruded lip of element 38)

Claim 16: Hellinger discloses the rear portion includes a back portion that is formed to be stepped and recessed, and the second elastic portion is located in the back portion (fig 5 showing assembled radar housing mount in cross section wherein rear element 38 is shown at the bottom of the image and has a stepped and recessed back profile)

Claim 17: Hellinger discloses the second elastic portion includes a second support portion supported by the radar apparatus, and a second bending portion connecting between the second support portion and the rear portion (fig 3 elements 18 radar PCB extending through 34 to element 22 Power PCB, 34 intermediate bracket layer, 38 rear bracket layer, 50A/50B flexible metal clips for securing the mounting layers together, alternatively element 38B, para 0022)

Claim 18: Hellinger discloses the second elastic portion is located to be parallel to the first elastic portion (fig 38 showing extruded lip forming a perimeter wherein mounting posts 38B are situated)

Claim 19: Hellinger discloses the second elastic portion includes two or more second elastic portions (fig 38 showing extruded lip forming a perimeter wherein mounting posts 38B are situated)

Claim 20: Hellinger discloses at least two of the two or more of the second elastic portions are arranged such that second support portions face each other (fig 3 elements 18 radar PCB extending through 34 to element 22 Power PCB, 34 intermediate bracket layer, 38 rear bracket layer, 50A/50B flexible metal clips for securing the mounting layers together, alternatively element 38B, para 0022)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellinger (US 2019/0195986) as applied to claim 1 above, and further in view of Ouchi (US 2008/0062038)
Claim 2: Hellinger is silent with regards to the material composition of the bracket. 
Ouchi discloses a radar housing for a vehicle (para 0001) comprising front and rear mounting brackets wherein the bracket is made of a metal material or a plastic material including carbon nanotubes (para 0011 metal housing covers).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Ouchi as metal and plastic are well known constructional materials for radar housings and would be easily and cost effectively implemented.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648